DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on June 5, 2019. It is noted, however, that applicant has not filed a certified copy of the 19178363.8 application as required by 37 CFR 1.55.

Election/Restrictions
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 16, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 2009/0185660; hereinafter Zou) in view of Morton et al. (US 3466485; hereinafter Morton) and Kim et al. (US 2014/0023178; hereinafter Kim).
Zou discloses an X-ray tube (214 and par. 49) comprising: an anode (38); a first switching device; a second switching device; a control unit, the control unit configured to actuate the first switching device and the second switching device (par. 46); and an emitter (fig. 8) comprising multiple field effect emitters (pars. 3 and 28); wherein at least one field effect emitters of the multiple field effect emitters includes a diameter (pars. 3 and 28: tips) and silicon (pars. 3 and 28); wherein a first group of the multiple field effect emitter needles may be activated or deactivated by the first switching device; wherein a second group of the multiple field effect emitter needles may be activated or deactivated by the second switching device; and wherein the first group differs from the second group (par. 45). 
However, Zou fails to disclose wherein at least one field effect emitter needle includes a diameter of less than 1 um; and wherein an envelope of the field effect emitters in the first group overlaps at least partially an envelope of the field effect emitters in the second group; and wherein the first group differs from the second group in a number of the multiple field effect emitters and in an arrangement of the multiple field effect emitters.
Morton teaches wherein at least one field effect emitter needle includes a diameter of less than 1 um (col. 2:64-67; claims 1-2).  Kim teaches wherein an envelope of the field effect emitters (15 and par. 7) in the first group overlaps at least partially an envelope of the field effect emitters in the second group (figs. 5a-6b); and wherein the first group differs from the second group wherein the first group differs from the second group in a number of the multiple field effect emitters (figs. 5d and 6a) and in an arrangement of the multiple field effect emitters (figs. 5d and 6a).

	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Zou with the teaching of Kim, since one would have been motivated to make such a modification for minimizing unnecessary irradiation (Kim: par. 83) and more options (Kim: figs. 5a-6b).
	
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zou, Morton, and Kim as applied to claim 1 above, and further in view of Vogtmeier (US 2011/0007874).

Regarding claim 4, Zou as modified above suggests claim 1.  
However, Zou fails to disclose wherein the first group differs from the second group in an acceleration voltage applied.
Vogtmeier teaches wherein the first group differs from the second group in an acceleration voltage applied (par. 30).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Zou with the teaching of Vogtmeier, since one would have been motivated to make such a modification for additional information (Vogtmeier: par. 91).

Regarding claim 8, Vogtmeier teaches wherein the X-ray tube is configured to function with an X-ray device configured for an imaging examination with an alternating acceleration voltage (par. 30). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zou, Morton, and Kim as applied to claim 1 above, and further in view of Guerrera et al. (“Silicon Field Emitter Arrays With Current Densities Exceeding 100 A/cm2 at Gate Voltages Below 75 V).
Zou as modified above suggests claim 1.  Zou further discloses wherein the first switching device, the second switching device, or the first switching device and the second switching device are configured for activating the respective multiple field effect emitter such that each activated field effect emitter needle supplies a current (par. 45). 
However, Zou fails to disclose a saturation current.
Guerrera teaches a saturation current (pg. 98, col. 1, last par.).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Zou with the teaching of Guerrera, since one would have been motivated to make such a modification for higher power (Guerrera: abstract).

Response to Arguments
Applicant's arguments filed January 4, 2022, have been fully considered but they are not persuasive.
Applicant argues that the rejections should be withdrawn, since Kim teaches the same number of emitters (figs. 5a-5d and figs. 6a-6d). The Examiner does not find this persuasive, since Kim teaches a different number of emitters (figs. 5d and 6a). In Kim, the number of emitters in Figure 5d (four emitters) is different from the number of emitters in Figure 6a (eight emitters). Therefore, Kim teaches wherein the first group (fig. 5d) differs from the second group (fig. 6a) wherein the first group (fig. 5d) differs from the second group (fig. 6a) in a number of the multiple field effect emitters (figs. 5d (four emitters) and 6a (eight emitters)) and in an arrangement of the multiple field effect emitters (figs. 5d (square arrangement) and 6a (alternating arrangement)), and the rejections remain.
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884